Per Curiam.
This is a motion on behalf of defendants and appellants for the remanding of the record in the above-entitled cause to the circuit court for the county of Wayne, in chancery, for the introduction of further testimony on the part of defendants, alleged to be material and necessary to a just determination of the issues involved and to have been discovered since the appeal to this court was perfected.
In accordance with the practice approved by this court in Adams v. Field, 25 Mich. 16, the question of a rehearing will be reserved till the hearing of the appeal.